04/06/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 18-0665


                                        DA 18-0665
                                                                             FILED
STATE OF MONTANA,
                                                                             APR 0 6 2021
                                                                          Bowen Greenwood
            Plaintiff and Appellee,                                     Clerk of Supreme Court
                                                                           St:ate nf VInntana

      v.                                                             ORDER

J.W.K.,

             Defendant and Appellant.


       Appellant, J.W.K., has filed a petition for rehearing of this Court's March 2, 2021
Memorandum Opinion affirming an order from the Eighteenth Judicial District Court,
Gallatin County, sentencing him to ten years in prison with a five-year parole restriction.
       J.W.K. maintains this Court's memorandum opinion conflicts with controlling statutes
or case law because this Court referred to J.W.K.'s statement to the District Court that he did
not intend to present an "affirmative defense" of mental disease or defect. However, the
record reflects that J.W.K. was explaining and acknowledging that he intended to hold the
State to its burden of proof, including proving the mental element ofthe crime. Pursuant to
§ 46-15-323(3), MCA,"the defendant shall provide the prosecutor with written notice ofthe
defendant's intention to introduce evidence at trial of the defense that because of a mental
disease or disorder, the defendant did not have a particular state of mind that is an essential
element ofthe offense charged." The District Court's colloquy with J.W.K. was aimed at
assessing the need for a continuance. As it pertains to J.W.K.'s request for continuance, it is
irrelevant whether J.W.K.'s evidence of mental disease or defect was referred to as an
affirmative defense or a defense.
       Under M. R. App. P. 20, this Court will consider a petition for rehearing only if the
opinion "overlooked some fact material to the decision," if the opinion missed a question
provided by a party or counsel that would have decided the case, or if our decision
"conflicts with a statute or controlling decision not addressed" by the Court.
M.R. App. P. 20. Having fully considered Appellant's petition, the Court concludes that
rehearing is not warranted under M. R. App. P. 20.
      IT IS TFMREFORE ORDERED that the petition for rehearing is DENIED.
      The Clerk is directed to provide copies of this Order to all parties and counsel of
record.
      Dated this   -L   day of April, 2021.

                                                                 "/"C't°r   )7
                                                            C h ief Justice




                                                                 4
                                                               Justices
                                                                          1 r____.,